EXHIBIT 10.2

CHOICEONE FINANCIAL SERVICES, INC.

AMENDED AND RESTATED EXECUTIVE STOCK INCENTIVE PLAN

SECTION 1

Establishment of Plan; Purpose of Plan

1.1 Establishment of Plan. The Company hereby establishes the AMENDED AND
RESTATED EXECUTIVE STOCK INCENTIVE PLAN (the “Plan”) for its corporate and
Subsidiary officers and other key employees. The Plan permits the grant and
award of Stock Options, Stock Appreciation Rights and Stock Awards.

1.2 Purpose of Plan. The purpose of the Plan is to provide officers and key
management employees of the Company and its Subsidiaries with an increased
incentive to make significant and extraordinary contributions to the long-term
performance and growth of the Company and its Subsidiaries, to join the
interests of officers and key employees with the interests of the Company’s
shareholders through the opportunity for increased stock ownership and to
attract and retain officers and key employees of exceptional abilities. The Plan
is further intended to provide flexibility to the Company in structuring
long-term incentive compensation to best promote the foregoing objectives.

SECTION 2

Definitions

The following words have the following meanings unless a different meaning is
plainly required by the context:

2.1 “Act” means the Securities Exchange Act of 1934, as amended.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Change in Control,” unless otherwise defined in an Incentive Award
agreement, means an occurrence of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A issued under the Act.
Without limiting the inclusiveness of the definition in the preceding sentence,
a Change in Control of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions is satisfied: (a) any
Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing 25% or
more of the combined voting power of the Company’s then outstanding securities;
(b) the failure at any time of the Continuing Directors to constitute at least a
majority of the Board; or (c) any of the following occur: (i) any merger or
consolidation of the Company, other than a merger or consolidation in which the
voting securities of the Company immediately prior to the merger or
consolidation continue to represent (either by remaining outstanding or being
converted into securities of the surviving entity) 60% or more of the combined
voting power of the Company or surviving entity

 

1



--------------------------------------------------------------------------------

immediately after the merger or consolidation with another entity; (ii) any
sale, exchange, lease, mortgage, pledge, transfer or other disposition (in a
single transaction or a series of related transactions) of assets or earning
power aggregating more than 50% of the assets or earning power of the Company on
a consolidated basis; (iii) any complete liquidation or dissolution of the
Company; (iv) any reorganization, reverse stock split or recapitalization of the
Company which would result in a Change in Control as otherwise defined in this
Plan; or (v) any transaction or series of related transactions having, directly
or indirectly, the same effect as any of the foregoing.

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

2.5 “Committee” means the Personnel and Benefits Committee of the Board or such
other committee as the Board shall designate to administer the Plan. The
Committee shall consist of at least two members of the Board and all of its
members shall be “non-employee directors” as defined in Rule 16b-3 issued under
the Act.

2.6 “Common Stock” means the Common Stock of the Company.

2.7 “Company” means ChoiceOne Financial Services, Inc., a Michigan corporation,
and its successors and assigns.

2.8 “Consensual Severance” means the voluntary termination of all employment by
the Participant with the Company or any of its Subsidiaries that the Committee
determines to be in the best interests of the Company.

2.9 “Continuing Directors” means the individuals constituting the Board as of
the date this Plan was adopted and any subsequent directors, if appointed or
nominated by at least a majority of the Continuing Directors in office at the
time of the nomination or appointment, but specifically excluding any individual
whose initial assumption of office occurs as a result of either an actual or
threatened solicitation in opposition to any Continuing Director subject to Rule
14a-12(c) of Regulation 14A issued under the Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

2.10 “Employee Benefit Plan” means any plan or program established by the
Company or a Subsidiary for the compensation or benefit of employees of the
Company or any of its Subsidiaries.

2.11 “Incentive Award” means the award or grant of a Stock Option, Stock
Appreciation Right or Stock Award to a Participant pursuant to the Plan.

2.12 “Market Value” of any security on any given date means: (a) if the security
is listed for trading on The Nasdaq Stock Market or one or more national
securities exchanges, the last reported sales price on the date in question, or
if the security shall not have been traded on the principal exchange on the
applicable date, the last reported sales price on the first day before that date
on which such security was so traded; (b) if the security is not so listed for
trading but is traded in the over-the-counter market, the mean of highest bid
and lowest asked prices for the

 

2



--------------------------------------------------------------------------------

security on the date in question, or if there are no bid and asked prices for
the security on that date, the mean of the highest bid and lowest asked prices
on the first day before that date on which such prices existed; or (c) if
neither (a) nor (b) is applicable, the value as determined by any means
considered fair and reasonable by the Committee, which determination shall be
final and binding on all parties.

2.13 “Participant” means a corporate officer or any key employee of the Company
or its Subsidiaries who is granted an Incentive Award under the Plan.

2.14 “Person” has the same meaning as set forth in Sections 13(d) and 14(d)(2)
of the Act.

2.15 “Plan Year” means the 12-month period beginning January 1 of each year,
except that the Plan Year for purposes of the year in which the Plan becomes
effective shall be that period between the effective date of the Plan and
December 31 of such year.

2.16 “Retirement” means the voluntary termination of all employment by the
Participant after the Participant has attained 55 years of age and completed
six years of service with the Company or any of its Subsidiaries or as otherwise
may be set forth in the Incentive Award agreement or other grant document with
respect to a Participant and a particular Incentive Award.

2.17 “Stock Appreciation Right” means any right granted to a Participant
pursuant to Section 6 of the Plan.

2.18 “Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 7 of the Plan.

2.19 “Stock Option” means the right to purchase Common Stock at a stated price
for a specified period of time. For purposes of the Plan, a Stock Option may be
either an incentive stock option within the meaning of Section 422(b) of the
Code or a nonqualified stock option.

2.20 “Subsidiary” means any corporation or other entity of which 50% or more of
the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company.

 

3



--------------------------------------------------------------------------------

SECTION 3

Administration

3.1 Power and Authority. The Committee shall administer the Plan. The Committee
may delegate record keeping, calculation, payment and other ministerial
administrative functions to individuals designated by the Committee, who may be
employees of the Company and its Subsidiaries. Except as limited in this Plan,
the Committee shall have all of the express and implied powers and duties set
forth in this Plan, shall have full power and authority to interpret the
provisions of the Plan and Incentive Awards granted under the Plan and shall
have full power and authority to supervise the administration of the Plan and
Incentive Awards granted under the Plan and to make all other determinations
considered necessary or advisable for the administration of the Plan. All
determinations, interpretations and selections made by the Committee regarding
the Plan shall be final and conclusive. The Committee shall hold its meetings at
such times and places as it deems advisable. Action may be taken by a written
instrument signed by a majority of the members of the Committee and any action
so taken shall be fully as effective as if it had been taken at a meeting duly
called and held. The Committee shall make such rules and regulations for the
conduct of its business as it deems advisable.

3.2 Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
provisions of Incentive Awards as the Committee may deem necessary or desirable
and as are consistent with the terms of the Plan, including, without limitation,
the following: (a) the persons who shall be selected as Participants; (b) the
nature and extent of the Incentive Awards to be made to each Participant
(including the number of shares of Common Stock to be subject to each Incentive
Award, any exercise price, the manner in which an Incentive Award will vest or
become exercisable and the form of payment for the Incentive Award); (c) the
time or times when Incentive Awards will be granted; (d) the duration of each
Incentive Award; and (e) the restrictions and other conditions to which payment
or vesting of Incentive Awards may be subject.

3.3 Amendments or Modifications of Awards. The Committee shall have the
authority to amend or modify the terms of any outstanding Incentive Award in any
manner, provided that the amended or modified terms are not prohibited by the
Plan as then in effect, including, without limitation, the authority to:
(a) modify the number of shares or other terms and conditions of an Incentive
Award; (b) extend the term of an Incentive Award; (c) accelerate the
exercisability or vesting or otherwise terminate any restrictions relating to an
Incentive Award; (d) accept the surrender of any outstanding Incentive Award;
and (e) to the extent not previously exercised or vested, authorize the grant of
new Incentive Awards in substitution for surrendered Incentive Awards.

3.4 Indemnification of Committee Members. Neither any member or former member of
the Committee nor any individual to whom authority is or has been delegated
shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each person who
is or shall have been a member of the Committee

 

4



--------------------------------------------------------------------------------

shall be indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person’s or the
Committee’s taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan’s administration by any appropriate person or persons.

SECTION 4

Shares Subject to the Plan

4.1 Number of Shares. Subject to adjustment as provided in Section 4.2 of the
Plan, the total number of shares of Common Stock available for Incentive Awards
under the Plan shall be (a) for the initial Plan Year, 5% of the total number of
shares of Common Stock outstanding at the time the Plan becomes effective; plus
(b) in each subsequent Plan Year, an additional number of shares of Common Stock
not to exceed 2% of the number of shares of Common Stock outstanding as reported
in the Company’s Annual Report on Form 10-K for the fiscal year ending
immediately before such Plan Year such that at the beginning of each Plan Year
after the initial Plan Year there shall be available, in addition to any amount
of shares remaining from the 5% authorization for the initial Plan Year, a
minimum number of shares equal to 2% of the number of shares of Common Stock
outstanding; plus (c) there shall be carried forward and available for Incentive
Awards under the Plan all of the following (subject to adjustment as provided in
Section 4.2): (i) shares subject to Incentive Awards that are canceled,
surrendered, modified, exchanged for substitute Incentive Awards or expire or
terminate prior to the exercise or vesting of the Incentive Award in full;
(ii) with respect to any succeeding Plan Year, any unused portion of the amount
set forth in subsection (a) above; and (iii) shares that are surrendered to the
Company in connection with the exercise or vesting of an Incentive Award,
whether previously owned or otherwise subject to such Incentive Award. Such
shares shall be authorized and may be either unissued or treasury shares.

4.2 Adjustments.

(a) Stock Dividends and Distributions. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split, recapitalization
or other general distribution of Common Stock or other securities to holders of
Common Stock, the number and kind of securities subject to Incentive Awards and
reserved for issuance under the Plan, together with applicable exercise prices,
as well as the number of shares available for issuance under the Plan, shall be
adjusted appropriately. No fractional shares shall be issued pursuant to the
Plan and any fractional shares resulting from such adjustments shall be
eliminated from the respective Incentive Awards.

(b) Other Actions Affecting Common Stock. If there occurs, other than as
described in the preceding subsection, any merger, business combination,
recapitalization, reclassification, subdivision or combination approved by the
Board that would result in the Persons who were shareholders of the Company
immediately prior to the effective time of any such transaction owning or
holding, in lieu of or in addition to

 

5



--------------------------------------------------------------------------------

shares of Common Stock, other securities, money and/or property (or the right to
receive other securities, money and/or property) immediately after the effective
time of such transaction, then the outstanding Incentive Awards and reserves for
Incentive Awards under this Plan shall be adjusted in such manner and at such
time as shall be equitable under the circumstances. It is intended that in the
event of any such transaction, Incentive Awards under this Plan shall entitle
the holder of each Incentive Award to receive (upon exercise in the case of
Stock Options), in lieu of or in addition to shares of Common Stock, any other
securities, money and/or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under this Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment. If the agreement, resolution or other document approved by the Board
to effect any such transaction provides for the adjustment of Incentive Awards
under the Plan in connection with such transaction, then the adjustment
provisions contained in such agreement, resolution or other document shall be
final and conclusive.

SECTION 5

Stock Options

5.1 Grant. A Participant may be granted one or more Stock Options under the
Plan. The Committee, in its discretion, may provide in the initial grant of a
Stock Option for the subsequent automatic grant of additional Stock Options for
the number of shares that are subject to the initial Stock Option and
surrendered to the Company in connection with the exercise of the initial or any
subsequently granted Stock Option. Stock Options shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. The Committee may vary,
among Participants and among Stock Options granted to the same Participant, any
and all of the terms and conditions of the Stock Options granted under the Plan.
The Committee shall have complete discretion in determining the number of Stock
Options granted to each Participant. The Committee may designate whether or not
a Stock Option is to be considered an incentive stock option as defined in
Section 422(b) of the Code; provided, that the number of shares of Common Stock
that may be designated as subject to incentive stock options for any given
Participant shall be limited to that number of shares that become exercisable
for the first time by the Participant during any Plan Year (under all plans of
the Company and its Subsidiaries) and have an aggregate Market Value less than
or equal to $100,000 (or such other amount as may be set forth in the Code) and
all shares subject to an Incentive Award that have a Market Value in excess of
such aggregate amount shall automatically be subject to Stock Options that are
not incentive stock options.

 

6



--------------------------------------------------------------------------------

5.2 Stock Option Agreements. Stock Options shall be evidenced by stock option
agreements containing such terms and conditions, consistent with the provisions
of the Plan, as the Committee shall from time to time determine. To the extent
not covered by the stock option agreement, the terms and conditions of this
Section 5 shall govern.

5.3 Stock Option Price. The per share Stock Option price shall be determined by
the Committee, but shall be a price that is equal to or higher than the par
value of the Company’s Common Stock; provided that the per share Stock Option
price for any shares designated as incentive stock options shall be equal to or
greater than 100% of the Market Value on the date of grant.

5.4 Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee consents, in shares of Common Stock (including Common Stock to
be received upon a simultaneous exercise) or other consideration substantially
equivalent to cash. The time and terms of payment may be amended with the
consent of a Participant before or after exercise of a Stock Option. The
Committee may from time to time authorize payment of all or a portion of the
Stock Option price in the form of a promissory note or other deferred payment
installments according to such terms as the Committee may approve. The Board may
restrict or suspend the power of the Committee to permit such loans and may
require that adequate security be provided.

5.5 Stock Options Granted to Ten Percent Shareholders. No Stock Option granted
to any Participant who at the time of such grant owns, together with stock
attributed to such Participant under Section 424(d) of the Code, more than 10%
of the total combined voting power of all classes of stock of the Company or any
of its Subsidiaries may be designated as an incentive stock option, unless such
Stock Option provides an exercise price equal to at least 110% of the Market
Value of the Common Stock and the exercise of the Stock Option after the
expiration of five years from the date of grant of the Stock Option is
prohibited by its terms.

5.6 Limits on Exercisability. Except as provided in Section 5.5, Stock Options
shall be exercisable for such periods, not to exceed 10 years from the date of
grant, as may be fixed by the Committee. At the time of the exercise of a Stock
Option, the holder of the Stock Option, if requested by the Committee, must
represent to the Company that the shares are being acquired for investment and
not with a view to the distribution thereof. The Committee may in its discretion
require a Participant to continue the Participant’s service with the Company and
its Subsidiaries for a certain length of time prior to a Stock Option becoming
exercisable and may eliminate such delayed vesting provisions.

 

7



--------------------------------------------------------------------------------

5.7 Restrictions on Transferability.

(a) General. Unless the Committee otherwise consents (before or after the option
grant) or unless the stock option agreement or grant provides otherwise; (i) no
incentive stock options granted under the Plan may be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated except by
will or the laws of descent and distribution; and (ii) all Stock Options that
are not incentive stock options may be transferred, provided, that as a
condition to any such transfer the transferee must execute a written agreement
permitting the Company to withhold from the shares subject to the Stock Option a
number of shares having a Market Value at least equal to the amount of any
federal, state or local withholding or other taxes associated with or resulting
from the exercise of the Stock Option. All provisions of a Stock Option that are
determined with reference to the Participant, including without limitation those
that refer to the Participant’s employment with the Company or its Subsidiaries,
shall continue to be determined with reference to the Participant after any
transfer of a Stock Option.

(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Option under
the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.

5.8 Termination of Employment.

(a) General. If a Participant is no longer employed by the Company or its
Subsidiary for any reason other than the Participant’s Consensual Severance,
Retirement, death, disability or termination for cause, the Participant may
exercise his or her Stock Options in accordance with their terms for a period of
three months after such termination of employment unless the terms of the
applicable stock option agreement or grant provide otherwise, but only to the
extent the Participant was entitled to exercise the Stock Options on the date of
termination. For purposes of the Plan: (i) a transfer of an employee from the
Company to any Subsidiary; (ii) a leave of absence, duly authorized in writing
by the Company, for military service or for any other purpose approved by the
Company if the period of such leave does not exceed 90 days; and (iii) a leave
of absence in excess of 90 days, duly authorized in writing by the Company,
provided the employee’s right to reemployment is guaranteed either by statute,
contract or written policy of the Company shall not be deemed a termination of
employment. For purposes of the Plan, termination of employment shall be
considered to occur on the date on which the employee is no longer obligated to
perform services for the Company or any of its Subsidiaries and the employee’s
right to reemployment is not guaranteed either by statute, contract or written
policy of the Company, regardless of whether the employee continues to receive
compensation from the Company or any of its Subsidiaries after such date.

(b) Consensual Severance. If a Participant ceases to be employed by the Company
or one of its Subsidiaries due to Consensual Severance, the Committee may, in
its sole discretion, permit the Participant to exercise his or her Stock Options
in accordance with their terms and to the extent that the Participant was
entitled to exercise

 

8



--------------------------------------------------------------------------------

the Stock Options on the date of termination for a period of time after such
termination of employment as may be determined by the Committee, provided, that
such period may not extend beyond the earlier of three years after the date of
termination or the dates on which such Stock Options expire by their terms.

(c) Retirement. If a Participant ceases to be employed by the Company or one of
its Subsidiaries due to Retirement, the Participant may exercise his or her
Stock Options in accordance with their terms for a period of three years after
such termination of employment unless such Stock Options earlier expire by their
terms, but only to the extent that the Participant was entitled to exercise the
Stock Options on the date of termination.

(d) Disability. If a Participant ceases to be employed by the Company or one of
its Subsidiaries due to the Participant’s disability, he or she may exercise his
or her Stock Options in accordance with their terms for one year after he or she
ceases to be employed unless such Stock Options earlier expire by their terms,
but only to the extent that the Participant was entitled to exercise the Stock
Options on the date of such termination.

(e) Death. If a Participant dies either while an employee or otherwise during a
time when the Participant could have exercised a Stock Option, the Stock Options
issued to such Participant shall be exercisable in accordance with their terms
by the personal representative of such Participant or other successor to the
interest of the Participant for a period of one year after such Participant’s
death to the extent that the Participant was entitled to exercise the Stock
Options on the date of death but not beyond the original term of the Stock
Options.

(f) Termination for Cause. If a Participant’s employment is terminated for
cause, the Participant shall have no further right to exercise any Stock Options
previously granted him or her.

SECTION 6

Stock Appreciation Rights

6.1 Grant. A Participant may be granted one or more Stock Appreciation Rights
under the Plan and such Stock Appreciation Rights shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as shall be
determined by the Committee in its sole discretion. A Stock Appreciation Right
may relate to a particular Stock Option and may be granted simultaneously with
or subsequent to the Stock Option to which it relates. Stock Appreciation Rights
shall be subject to the same restrictions and conditions as Stock Options under
subsections 5.6, 5.7 and 5.8 of the Plan. To the extent granted in tandem with a
Stock Option, the exercise of a Stock Appreciation Right shall, in exchange for
the right to exercise a related Stock Option, entitle a Participant to an amount
equal to the appreciation in value of the shares covered by the related Stock
Option surrendered. Such appreciation in value shall be equal to the excess of
the Market Value of such shares at the time of the exercise of the Stock
Appreciation Right over the option price of such shares.

 

9



--------------------------------------------------------------------------------

6.2 Exercise; Payment. To the extent granted in tandem with a Stock Option,
Stock Appreciation Rights may be exercised only when a related Stock Option
could be exercised and only when the Market Value of the stock subject to the
Stock Option exceeds the exercise price of the Stock Option. The Committee shall
have discretion to determine the form of payment made upon the exercise of a
Stock Appreciation Right, which may take the form of shares of Common Stock.

SECTION 7

Stock Awards

7.1 Grant. A Participant may be granted one or more Stock Awards under the Plan.
Stock Awards shall be subject to such terms and conditions, consistent with the
other provisions of the Plan, as may be determined by the Committee in its sole
discretion.

7.2 Rights as a Shareholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Stock Award under this Section 7 upon the Participant
becoming the holder of record of the Common Stock granted pursuant to such Stock
Awards; provided, that the Committee may impose such restrictions on the
assignment or transfer of Common Stock awarded pursuant to a Stock Award as it
deems appropriate and may require the Participant to continue in the employ of
the Company or a Subsidiary for a specified period of time after the award.

SECTION 8

Change in Control

Without in any way limiting the Committee’s discretion, the Committee may
include in any Incentive Award provisions for acceleration of any vesting or
other similar requirements or for the elimination of any restrictions upon
Incentive Awards upon a Change in Control of the Company. The Committee also may
include provisions for Participants to receive cash in lieu of outstanding Stock
Options upon a Change in Control of the Company.

SECTION 9

General Provisions

9.1 No Rights to Awards. No Participant or other person shall have any claim to
be granted any Incentive Award under the Plan and there is no obligation of
uniformity of treatment of Participants or holders or beneficiaries of Incentive
Awards under the Plan. The terms and

 

10



--------------------------------------------------------------------------------

conditions of Incentive Awards of the same type and the determination of the
Committee to grant a waiver or modification of any Incentive Award and the terms
and conditions thereof need not be the same with respect to each Participant or
among awards to the same Participant.

9.2 Withholding. The Company or a Subsidiary shall be entitled to (a) withhold
and deduct from future wages of a Participant (or from other amounts that may be
due and owing to a Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all amounts necessary to satisfy any and all
federal, state and local withholding and employment-related tax requirements
attributable to an Incentive Award or any action related to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
Common Stock received upon exercise of an incentive stock option; or (b) require
a Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Incentive Award. Unless the
Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or by delivery to the Company of
previously owned Common Stock. The Company may establish such rules and
procedures concerning timing of any withholding election as it deems
appropriate.

9.3 Compliance With Laws; Listing and Registration of Shares. All Incentive
Awards granted under the Plan (and all issuances of Common Stock or other
securities under the Plan) shall be subject to all applicable laws, rules and
regulations and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Incentive Award or the issue or purchase of shares thereunder, such
Incentive Award may not be exercised in whole or in part, or the restrictions on
such Incentive Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

9.4 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards and such arrangements may be either
generally applicable or applicable only in specific cases.

9.5 No Right to Employment. The grant of an Incentive Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary. The Company or any Subsidiary may at any time dismiss
a Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement with a Participant.

9.6 Suspension of Rights under Incentive Awards. The Company, by written notice
to a Participant, may suspend a Participant’s and any transferee’s rights under
any Incentive Award for a period not to exceed 30 days while the termination for
cause of that Participant’s employment with the Company and its Subsidiaries is
under consideration.

 

11



--------------------------------------------------------------------------------

9.7 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan and applicable federal law.

9.8 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions of the Plan and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

9.9 Change of Name. The Plan shall be automatically amended to reflect any
change in the name of the Company.

SECTION 10

Termination and Amendment

The Board may terminate the Plan at any time, or may from time to time amend the
Plan as it deems proper and in the best interests of the Company, provided that
no such amendment may impair any outstanding Incentive Award without the consent
of the Participant, except according to the terms of the Plan or the Incentive
Award. No termination, amendment or modification of the Plan shall become
effective with respect to any Incentive Award previously granted under the Plan
without the prior written consent of the Participant holding such Incentive
Award unless such amendment or modification operates solely to the benefit of
the Participant.

SECTION 11

Effective Date and Duration of the Plan

This Plan shall take effect April 27, 2000, subject to approval by the
shareholders. No Incentive Award shall be granted under the Plan after April 26,
2010.

 

12